


EXHIBIT 10.3




[NAME & ADDRESS]                                [DATE]


Effective __________________, you have been granted an award of Restricted Stock
Units over _______ shares of Stock (the “Award”). Capitalized terms that are not
defined in this Notice of Grant are references to defined terms in the Plan or
the Award Agreement to which this Notice of Grant is attached. This document is
the “Notice of Grant” referred to in the Award Agreement.


Granted To:                    __________________
Grant Date:                    __________________
Performance Threshold Measurement Periods:    __________________ ending
__________________
__________________ ending __________________
__________________ ending __________________
Service Vesting Period:                __________________ ending
__________________
Grant:                        __________________


These units are subject to the terms and conditions of the Regions Financial
Corporation 2010 Long Term Incentive Plan (the “Plan”) and the attached
Restricted Stock Unit Award Agreement (the “Award Agreement”).


Subject to the terms of the Plan, the Award Agreement and this Notice of Grant,
your satisfying the Service Vesting Period requirements set forth herein and
depending on the Company’s achievement of the Performance Thresholds specified
below during each of the periods beginning __________________ and ending
__________________, beginning __________________ and ending __________________
and beginning __________________ and ending __________________ (the “Performance
Threshold Periods”), you will be entitled to the number of shares of stock based
on the extent to which capital and liquidity thresholds have been met with up to
_____% at risk of forfeiture. The number of shares of stock to be delivered
under this Award shall be based upon the Company’s performance relative to the
following capital and liquidity thresholds as certified by the Committee: (i)
Capital - Capital Action Decision Tree Status as defined in the Capital Policy
must remain in either “Monitor Capital” or “Capital Deployment” status; and (ii)
Liquidity - Risk for Primary Liquidity Level must remain at “Moderate” or better
as established in the Market & Liquidity Risk Framework document. Each of the
Capital and Liquidity thresholds stand alone in the determination of the at risk
portion of the award. In order to be eligible to receive the number of shares of
Stock determined in accordance with the foregoing, you must remain employed with
the Company or one of its Subsidiaries through the Service Vesting Period as set
forth above, except as otherwise provided in the Restricted Stock Unit
Agreement.


By your signature below, you and Regions agree that this Award is granted under,
governed by, and subject to, the terms and conditions of the Plan and the Award
Agreement, which is attached hereto and made a part of this Notice of Grant.
 
Please sign one copy of this Notice of Grant and return it to Executive
Compensation, Regions Center, 16th Floor in the enclosed pre-addressed
interoffice envelope.


______________________________________________________________________________________________________
Signature    Date


PLEASE KEEP A COPY FOR YOUR RECORDS




--------------------------------------------------------------------------------








PERSONAL & CONFIDENTIAL


RESTRICTED STOCK UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2010 LONG TERM INCENTIVE PLAN


You have been granted an award of Restricted Stock Units (the “Award”) under the
Regions Financial Corporation 2010 Long Term Incentive Plan (the “Plan”), the
terms and conditions of which are incorporated in this document by reference as
if fully set forth herein. This document sets out some of the specific terms of
your Award and constitutes the Award Agreement required by the Plan. You should
retain it for future reference. You should also pay particular attention to the
Plan and its prospectus since they set forth other provisions applicable to your
Award. Capitalized terms that are not defined in this Award Agreement are
references to defined terms in the Plan or the Notice of Grant that is attached
to this Award Agreement. The prospectus for the Plan and the Plan document
itself provide you helpful information and explanations related to your grant.
These documents are currently accessible by logging in to your account at Solium
Shareworks, the online equity compensation management system for Regions
Financial Corporation (“Regions”). If you do not have access to a personal
computer and would like copies of the documents, please contact Executive
Compensation at (205) 264-7341. You should note that in the event of any
conflict or inconsistency among the provisions of this Award Agreement, the
Notice of Grant or the terms and conditions of the Plan, the terms and
conditions of this Award Agreement will control.


The grant date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the enclosed grant notice (“Notice of
Grant”). The number of Restricted Stock Units referenced in the Notice of Grant
represent the maximum number of shares of Stock issuable under this Award
(“Maximum Award”). The portion of the Maximum Award that becomes issuable to you
is dependent on the extent to which you satisfy the Service Vesting Period
requirements set forth in the Notice of Grant and the extent to which the
Company achieves the Capital and Liquidity Performance Thresholds specified in
the Notice of Grant, as certified by the Committee. Except as otherwise
specified herein, at the end of the Performance Threshold Measurement Periods
and the Service Vesting Period specified in the Notice of Grant (collectively,
the “Vesting Period”), the Committee shall certify the level of achievement of
the Capital and Liquidity Performance Thresholds and shall determine the number
of shares of Stock, if any, payable to you under this Award. In order to receive
such shares of Stock, you must still be employed by Regions or one of its
Subsidiaries through the end of the Vesting Period (except as provided below).
On such date, the number of shares of Stock payable under this Award, if any,
will be issued and released to you.
 
During the Vesting Period, the Restricted Stock Units will be accounted for by
the Company in a bookkeeping account. Since this Award constitutes a grant of
Restricted Stock Units, there are no voting rights applicable to these
Restricted Stock Units. During the Vesting Period, all ordinary cash dividends
(as determined by the Committee in its sole discretion) that would have been
paid upon shares of Stock underlying the Maximum Award had such shares of Stock
been issued will be accumulated (and deemed reinvested in shares of Stock based
on the then current value of a share of Stock) and paid at the time and to the
extent this Award vests (the “Dividend Equivalents”). Upon the vesting of this
Award and any Dividend Equivalents, you may elect to satisfy any federal tax
withholding requirements in whole or in part by reducing the number of shares of
Stock that would otherwise be issued to you, to the extent and in the manner
allowed by the Plan.


If, during the Restricted Period, any of the following events occur, this Award
will be treated as described below:


•
Notwithstanding anything in the Plan to the contrary, in the event a Change in
Control occurs then, upon the Change in Control, the portion of your Award that
is subject to vesting based on achievement of the Capital and Liquidity
Performance Thresholds for any Performance Threshold Period that ends after the
closing of the Change in Control will convert to time-based vesting for the
duration of the applicable Performance Threshold Period. In the event a Change
in Control occurs and your employment is terminated by the Company without Cause
or by you for Good Reason, in each case, within the twenty-four (24) month
period following the Change in Control, this Award (i.e., the portion of your
Maximum Award that is not subject to vesting based on achievement of the Capital
and Liquidity Performance Thresholds (_____%) and the portion of the Award that
was subject to vesting based on achievement of the Capital and Liquidity
Performance Thresholds and was converted to time-based vesting in accordance
with the preceding sentence (up to _____%) will fully vest upon such termination
of employment and shares of Stock equivalent to the Maximum Award will be issued
to you.



•
Your employment terminates due to your death, then as soon as practicable
following your death, your Award will fully vest, unless otherwise specifically
prohibited by applicable laws, rules or regulations, and shares of Stock
equivalent to the Maximum Award will be issued to your estate.





--------------------------------------------------------------------------------




 
•
Your employment terminates due to (a) your Disability or (b) your retirement (on
or after age 65 or on or after you attain age 55 with 10 years of service) any
time on or after November 30th of the year during which the Award is granted,
then (i) the portion of your Maximum Award that is not subject to vesting based
on achievement of the Capital and Liquidity Performance Thresholds (_____%)
shall fully vest upon your termination of employment, unless otherwise
specifically prohibited by applicable laws, rules or regulations, and shares of
Stock will be issued to you, and (ii) the portion of this Award that is subject
to vesting based on achievement of the Capital and Liquidity Performance
Thresholds (_____%) shall continue to vest in accordance with its terms.



•
Your employment is terminated by the Company without Cause, then the units
equivalent to the Maximum Award will be pro-rated for the portion of the
Restriction Period between the Grant Date and the date your employment
terminated and then (i) the pro rata portion of your Award that is not subject
to vesting based on achievement of the Capital and Liquidity Performance
Thresholds (_____%) shall vest upon your termination of employment, unless
otherwise specifically prohibited by applicable laws, rules or regulations and
shares of Stock will be issued to you, and (ii) the pro rata portion of this
Award that is subject to vesting based on achievement of the Capital and
Liquidity Performance Thresholds (_____%) shall continue to vest in accordance
with its terms.



Notwithstanding anything herein to the contrary, if you are or become eligible
for retirement as defined above at any time during the Vested Period and if you
are a “specified employee” at the time you separate from service with Regions,
to the extent the Award is determined to be “deferred compensation” within the
meaning of Section 409A of the Code, to the extent shares of Stock become
issuable to you upon any separation from service described above, such shares
shall be issued to you on the date that is six months after your separation from
service, all as determined in accordance with Section 409A of the Code.


If your employment with Regions terminates during the Vesting Period for any
reason other than those listed above, your Award will be forfeited as of your
termination date.


Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award shall be subject to claw-back and/or forfeiture in accordance with
the terms of Applicable Law and the Company’s Recoupment Policy (or any
successor policy thereto), in each case, as in effect from time to time.


By signing the enclosed Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, Notice of
Grant and the Plan and you further acknowledge and agree as follows: (1) that
this Award Agreement, the Notice of Grant and the Plan set forth the entire
agreement between Regions and you relating to the subject matter of this
document and supersedes and replaces all prior agreements and understandings
with respect to such subject matter; (2) that Regions and you have made no
agreements, representations or warranties relating to the subject matter of this
Award Agreement which are not set forth herein; (3) that no provision of this
Award Agreement may be amended, modified or waived unless such amendment,
modification or waiver is authorized by the Committee and is agreed to in
writing signed by an officer of Regions authorized to do so; and (4) that this
Award Agreement is binding on Regions’ successors and assigns. You also agree
that Regions, the Board and the Committee, in their oversight and conduct of the
business and affairs of Regions, may in good faith cause Regions to act or fail
to act in a way that prevents this Award from vesting. This Award Agreement is
not intended to and will not be interpreted to impose any liability upon
Regions, the Board, the Committee or any officer, agent or employee of Regions
for any forfeiture of the Award that results from such action or omission.


I congratulate you on your Award and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ Grayson Hall


Name: Grayson Hall
Title: Chairman, President and Chief Executive Officer




